Title: Gibson & Jefferson to Thomas Jefferson, 26 October 1812
From: Gibson & Jefferson,Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 26th October 1812
           We are favor’d with yours of the 23d the drafts therein mention’d are all paid—we now send you inclosed $300 as desired—Flour is in great demand, and none to be procured, the millers having engaged all they can grind for at least a week to come and in consequence of the dry season very little has been coming down the nominal price is 10½$—Wheat only 9/6—With great respect we are
          Your obt ServsGibson & Jefferson
        